Exhibit 10.2

EXECUTION COPY

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
February 8, 2016 among NUVASIVE, INC., a Delaware corporation (the “Borrower”),
the other parties identified as “Grantors” on the signature pages hereto and
such other parties that may become Grantors hereunder after the date hereof
(together with the Borrower, each individually a “Grantor”, and collectively,
the “Grantors”) and BANK OF AMERICA, N.A., in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties.

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.



--------------------------------------------------------------------------------

(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

(c) In addition, the following terms shall have the meanings set forth below:

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2 hereof.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.

 

2



--------------------------------------------------------------------------------

“Disclosure Letter to Security Agreement” means the Disclosure Schedule Letter
to the Security Agreement, dated as of the Closing Date, executed by the Loan
Parties in favor of the Administrative Agent and the Lenders.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing,
(iii) Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks
and Trademark Licenses and (iv) other agreements with respect to any rights in
any of the items described in the foregoing clauses (i), (ii), and (iii).

“Issuer” means the issuer of any Pledged Equity.

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.

 

3



--------------------------------------------------------------------------------

“Pledged Equity” means, with respect to each other Grantor, (i) 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary of the
Borrower (other than any Excluded Foreign Subsidiary) that is directly owned by
such Grantor and (ii) 65% (or such greater percentage that, due to a change in
an applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary or its Subsidiaries
as determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary of the Borrower that is
directly owned by such Grantor, including the Equity Interests of the
Subsidiaries owned by such Grantor as set forth on Schedule 5.21(f) to the
Disclosure Letter (as updated from time to time in accordance with the Credit
Agreement), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.

 

4



--------------------------------------------------------------------------------

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

“USPTO” means the United States Patent and Trademark Office.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all cash,
currency and Cash Equivalents; (c) all Chattel Paper (including Electronic
Chattel Paper and Tangible Chattel Paper); (d) those certain Commercial Tort
Claims set forth on Schedule 5.21(e) to the Disclosure Letter (as defined in the
Credit Agreement) (as updated from time to time in accordance with the Credit
Agreement); (e) all Deposit Accounts; (f) all Documents; (g) all Equipment;
(h) all Fixtures; (i) all General Intangibles; (j) all Goods; (k) all
Instruments; (l) all Intellectual Property; (m) all Inventory; (n) all
Investment Property; (o) all Letter-of-Credit Rights; (p) all Payment
Intangibles; (q) all Pledged Equity; (r) all Securities Accounts; (s) all
Software; (t) all Supporting Obligations; (u) all Vehicles; (v) all books and
records pertaining to the Collateral; (w) all Accessions and all Proceeds and
products of any and all of the foregoing and (x) all other personal property of
any kind or type whatsoever now or hereafter owned by such Grantor or as to
which such Grantor now or hereafter has the power to transfer interest therein.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) any Voting Stock
of First Tier Foreign Subsidiaries in excess of sixty-five percent (65%) of such
First Tier Foreign Subsidiary’s outstanding Voting Stock, (b) any General
Intangible, permit, lease, license, contract or other Instrument or asset of a
Grantor to the extent the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument or asset in the
manner contemplated by this Agreement, under the terms thereof or under
applicable Law, is prohibited or give the other parties thereto the right to
terminate, accelerate or otherwise alter such Grantor’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both) or (c) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of or render void
or result in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable Law; provided that upon
submission and acceptance by the USPTO of an amendment to allege pursuant to 15
U.S.C. Section 1060(a) or any successor provision), such intent-to-use trademark
application shall be considered Collateral, (d) any fee owned or leasehold
interests in real property, (e) motor vehicles and other assets subject to
certificates of title (collectively, the assets described above are referred to
as “Excluded Property”) ; provided, further that (i) any such limitation
described in the foregoing clause (b) on the security interests granted
hereunder shall only apply to the extent that any such prohibition or right to
terminate or accelerate or alter the Grantor’s rights could not be rendered
ineffective pursuant to the UCC or any other applicable Law (including Debtor
Relief Laws) or principles of equity, (ii) in the event of the termination or
elimination of any such prohibition or right or the requirement for any consent
contained in any applicable Law, General Intangible, permit, lease, license,
contract or other Instrument, to the extent sufficient to permit any such item
to become Collateral hereunder, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral hereunder and (iii) “Excluded Property” shall not include
any proceeds, products, substitutions or replacement of Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that until
the Facility Termination Date, that:

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Grantors in
the Collateral described therein. Except for filings and other actions completed
prior to the Closing Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

 

6



--------------------------------------------------------------------------------

(b) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Grantor.

(c) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject to Permitted Liens)
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. No Grantor has authenticated any agreement authorizing any
secured party thereunder to file a financing statement, except to perfect
Permitted Liens. The taking possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent’s security interest in all the Pledged
Equity evidenced by such certificated securities and such Instruments. With
respect to any Collateral consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Grantor, the applicable depositary or Securities Intermediary, as the
case may be, and the Administrative Agent of an agreement granting control to
the Administrative Agent over such Collateral, the Administrative Agent shall
have a valid and perfected, first priority (subject to Permitted Liens) security
interest in such Collateral.

(d) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products,
(iv) Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe,
aircraft engine or related property, (vii) an aircraft leasehold interest,
(viii) a Vessel or (ix) any other interest in or to any of the foregoing.

(e) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i) Set forth on Schedule 3(e)(i) to the Disclosure Letter to Security Agreement
as of the Closing Date is a description of all Deposit Accounts and Securities
Accounts of the Grantors, including the name of (A) the applicable Grantor,
(B) in the case of a Deposit Account, the depository institution and average
amount held in such Deposit Account and whether such account is a zero balance
account or a payroll account, and (C) in the case of a Securities Account, the
Securities Intermediary or issuer and the average aggregate market value held in
such Securities Account, as applicable.

 

7



--------------------------------------------------------------------------------

(ii) Set forth on Schedule 3(e)(ii) to the Disclosure Letter to Security
Agreement, as of the Closing Date is a description of all Electronic Chattel
Paper (as defined in the UCC) and Letter-of-Credit Rights (as defined in the
UCC) of the Grantors in each case in excess of $1,000,000 individually or
$3,000,000 in the aggregate, including the name of (A) the applicable Grantor,
(B) in the case of Electronic Chattel Paper (as defined in the UCC), the account
debtor and (C) in the case of Letter-of-Credit Rights (as defined in the UCC),
the issuer or nominated person, as applicable.

(iii) (A) Each Account of the Grantors constituting Collateral and the papers
and documents relating thereto are genuine and in all material respects what
they purport to be, (B) each Account constituting Collateral arises out of (x) a
bona fide sale of goods sold and delivered by such Grantor (or is in the process
of being delivered) or (y) services theretofore actually rendered by such
Grantor to, the account debtor named therein, (C) no Account of a Grantor
constituting Collateral is evidenced by any Instrument or Chattel Paper unless
such Instrument or Chattel Paper, to the extent reasonably requested by the
Administrative Agent, has been endorsed over and delivered to, or submitted to
the control of, the Administrative Agent, (D) no surety bond was required or
given in connection with any Account of a Grantor constituting Collateral or the
contracts or purchase orders out of which they arose, (E) the right to receive
payment under each Account constituting Collateral is assignable and (F) no
Account Debtor has any defense, set-off, claim or counterclaim against any
Grantor that can be asserted against the Administrative Agent, whether in any
proceeding to enforce the Administrative Agent’s rights in the Collateral
otherwise, except defenses, setoffs, claims or counterclaims that are not, in
the aggregate, material to the value of the Accounts.

(f) Documents, Instruments and Tangible Chattel Paper. Set forth on Schedule
3(f) to the Disclosure Letter to Security Agreement, as of the Closing Date, is
a description of all Documents, Instruments, and Tangible Chattel Paper of the
Grantors (including the Grantor owning such Document, Instrument and Tangible
Chattel Paper and such other information as reasonably requested by the
Administrative Agent) in each case in excess of $1,000,000 individually or
$3,000,000 in the aggregate.

(g) Pledged Equity Interests.

(i) Set forth on Schedule 3(g) to the Disclosure Letter to Security Agreement,
as of the Closing Date is a list of (i) all Pledged Equity and (ii) all other
Equity Interests required to be pledged to the Administrative Agent pursuant to
the Collateral Documents (in each case, detailing the Grantor (as defined in the
Security Agreement), the Person whose Equity Interests are pledged, the number
of shares of each class of Equity Interests, the certificate number and
percentage ownership of outstanding shares of each class of Equity Interests and
the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).

 

8



--------------------------------------------------------------------------------

(ii) All Pledged Equity (A) is duly authorized and validly issued, (B) is fully
paid and, to the extent applicable, nonassessable and is not subject to the
preemptive rights of any Person (other than a Loan Party), (C) is beneficially
owned as of record by a Grantor and (D) constitute all the issued and
outstanding shares of all classes of the equity of such Issuer issued to such
Grantor and required to be pledged and delivered hereunder.

(h) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 3(g) to the Disclosure Letter to Security
Agreement (as updated from time to time in accordance with the Credit
Agreement), and (ii) no Grantor holds any Instruments, Documents or Tangible
Chattel Paper required to be pledged and delivered to the Administrative Agent
pursuant to Section 4.01(e) of the Credit Agreement other than as set forth on
Schedule 3(f) to the Disclosure Letter to Security Agreement (as updated from
time to time in accordance with the Credit Agreement). All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent to the extent (A) requested by the
Administrative Agent or (B) as required by the terms of this Agreement and the
other Loan Documents.

(i) Equipment and Inventory. With respect to any Equipment and/or Inventory of a
Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e).

(j) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(k) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Administrative
Agent or the Secured Parties of the rights and remedies provided for in this
Agreement (including, without limitation, as against any Issuer), except for
(A) the filing or recording of UCC financing statements or other filings under
the Assignment of Claims Act, (B) the filing of appropriate notices with the
USPTO and the United States Copyright Office, (C) obtaining control to perfect
the Liens created by this Agreement (to the extent required under Section 4(c)
hereof), (D) such actions as may be required by Laws affecting the offering and
sale of securities, (E) such actions as may be required by applicable foreign
Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries, and
(F) consents, authorizations, filings or other actions which have been obtained
or made.

 

9



--------------------------------------------------------------------------------

(l) Commercial Tort Claims. Set forth on Schedule 3(l) to the Disclosure Letter
to Security Agreement, as of the Closing Date, is a description of all
Commercial Tort Claims of the Grantors (detailing such Commercial Tort Claim in
such detail as reasonably requested by the Administrative Agent) in each case in
excess of $1,000,000 individually or $3,000,000 in the aggregate.

(m) Copyrights, Patents and Trademarks.

(i) Set forth on Schedule 3(m) to the Disclosure Letter to Security Agreement,
as of the Closing Date, is a list of all registered or issued Intellectual
Property (including all applications for registration and issuance) owned by
each of the Grantors or that each of the Grantors has the right to (including
the name/title, current owner, registration or application number, and
registration or application date and such other information as reasonably
requested by the Administrative Agent).

(ii) All Intellectual Property constituting Collateral and reasonably necessary
for the conduct of the business of such Grantor is valid, subsisting, unexpired,
enforceable and has not been abandoned.

(iii) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Intellectual
Property constituting Collateral and reasonably necessary for the conduct of the
business of any Grantor.

(iv) All applications pertaining to the Copyrights, Patents and Trademarks
constituting Collateral and reasonably necessary for the conduct of the business
of each Grantor have been duly and properly filed, and all registrations or
letters pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.

(v) Each Grantor and each of its Subsidiaries, owns, or possesses the right to
use, all of the Intellectual Property that is reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, other than as would not reasonably be expected to have a
Material Adverse Effect.

(vi) No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of such Grantor, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

4. Covenants. Each Grantor covenants that until the Facility Termination Date,
that such Grantor shall:

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Liens) and shall use
commercially reasonable efforts to defend such security interest against the
claims and demands of all Persons whomsoever (other than the holders of
Permitted Liens).

(ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request, statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.

(b) Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (i) any Lien (other than Permitted Liens)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder and (ii) the
occurrence of any other event which could reasonably be expected to have a
material impairment on the aggregate value of the Collateral or on the security
interests created hereby.

(c) Perfection through Possession and Control.

(i) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper or
Supporting Obligation, or if any property constituting Collateral shall be
stored or shipped subject to a Document, and the value of any such asset exceeds
$1,000,000 individually or $3,000,000 in the aggregate, ensure that such
Instrument, Tangible Chattel Paper, Supporting Obligation or Document is either
in the possession of such Grantor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Administrative Agent duly endorsed in a manner satisfactory to
the Administrative Agent. Such Grantor shall ensure that any Collateral
consisting of Tangible Chattel Paper with a value in excess of $1,000,000
individually or $3,000,000 in the aggregate, is marked with a legend acceptable
to the Administrative Agent indicating the Administrative Agent’s security
interest in such Tangible Chattel Paper.

 

11



--------------------------------------------------------------------------------

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of a Grantor, all certificates and instruments constituting
Certificated Securities or Pledged Equity, in each case constituting Collateral.
Prior to delivery to the Administrative Agent, all such certificates
constituting Collateral shall be held in trust by such Grantor for the benefit
of the Administrative Agent pursuant hereto. All such certificates representing
Collateral shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit A hereto or other form reasonably
acceptable to the Administrative Agent.

(iii) Subject to Section 6.14 to the Credit Agreement, if any Collateral shall
consist of Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts or uncertificated Investment Property, in each case with a
value in excess of $1,000,000 individually or $3,000,000 in the aggregate,
execute and deliver (and, with respect to any Collateral consisting of a
Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral. If any Collateral shall consist of Deposit Accounts
or Securities Accounts, comply with Section 6.14 of the Credit Agreement.

(d) Filing of Financing Statements, Notices, etc. Each Grantor shall execute and
deliver to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, including, without limitation, financing statements (including
continuation statements), (B) with regard to Copyrights, a Notice of Grant of
Security Interest in Copyrights substantially in the form of Exhibit B or other
form acceptable to the Administrative Agent, (C) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the USPTO
substantially in the form of Exhibit C or other form acceptable to the
Administrative Agent and (D) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit D or other form acceptable to the Administrative Agent, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder.
Furthermore, each Grantor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose, following the occurrence and during the
continuance of an Event of Default to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same.

 

12



--------------------------------------------------------------------------------

(e) Collateral Held by Warehouseman, Bailee, etc.

(i) If any Collateral is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor comply with
Section 6.14(c) of the Credit Agreement.

(ii) Perfect and protect such Grantor’s ownership interests in all Inventory
valued in excess of $1,000,000 individually or $3,000,000 in the aggregate and
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Grantor’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise, which such financing statements filed pursuant to this Section
shall be assigned to the Administrative Agent, for the benefit of the Secured
Parties.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than as normal and customary in the ordinary course
of a Grantor’s business.

(g) Commercial Tort Claims. Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claims initiated by or in favor of any Grantor that are likely to result in a
judgment in excess of $1,000,000 individually or $3,000,000 in the aggregate.

(h) Inventory. With respect to the Inventory of each Grantor:

(i) At all times maintain inventory records reasonably satisfactory to the
Administrative Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory and such Grantor’s
cost therefore and daily withdrawals therefrom and additions thereto.

(ii) Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

 

13



--------------------------------------------------------------------------------

(i) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(j) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.

(i) Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (A) is dealt in or traded on a securities exchange or in
a securities market, (B) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (C) is an investment company security, (D) is
held in a Securities Account or (E) constitutes a Security or a Financial Asset.

(ii) Without the prior written consent of the Administrative Agent, no Grantor
will (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Equity Interests constituting
partnership or limited liability company interests, except for those additional
Investment Property or Equity Interests constituting partnership or limited
liability company interests that will be subject to the security interest
granted herein in favor of the Secured Parties, or (B) enter into any agreement
or undertaking, except in connection with a Disposition permitted under
Section 7.05 of the Credit Agreement, restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any Investment
Property or Pledged Equity or Proceeds thereof. The Grantors will defend the
right, title and interest of the Administrative Agent in and to any Investment
Property and Pledged Equity against the claims and demands of all Persons
whomsoever.

(iii) If any Grantor shall become entitled to receive or shall receive (A) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, in each case to the extent
such assets would constitute Collateral, hold the same in trust for the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Administrative Agent, on behalf of the Secured Parties, in
accordance with the terms hereof.

 

14



--------------------------------------------------------------------------------

(k) Intellectual Property.

(i) Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Administrative Agent if any of the foregoing occurs; (C) take all necessary
steps as it shall deem appropriate under the circumstances, to maintain and
pursue each application (and to obtain the relevant registration) of each
material Copyright owned by a Grantor and to maintain each registration of each
material Copyright owned by a Grantor including, without limitation, filing of
applications for renewal where necessary; and (D) promptly notify the
Administrative Agent of any material infringement, misappropriation, dilution or
impairment of any Copyright reasonably necessary to the business of a Grantor of
which it becomes aware and take such actions as it shall reasonably deem
appropriate under the circumstances to protect such Copyright, including, where
appropriate, the bringing of suit for infringement, dilution or impairment or
seeking injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment.

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder (except as permitted by the Credit
Agreement).

(iii) (A) Continue to use each Trademark reasonably necessary for the conduct of
business on each and every trademark class of goods applicable to its current
line as reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (B) maintain as in the past the quality of products and services
offered under such Trademark, (C) employ such Trademark with the appropriate
notice of registration, if applicable, (D) not adopt or use any mark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (E) not
(and not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any such Trademark may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any Patent reasonably
necessary for the conduct of the business of such Grantor may become abandoned
or dedicated.

(v) Notify the Administrative Agent and the Secured Parties immediately if it
knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO or any
court or tribunal in any country) regarding such Grantor ownership of any Patent
or Trademark or its right to register the same or to keep and maintain the same.

 

15



--------------------------------------------------------------------------------

(vi) Take all commercially reasonable steps, including, without limitation, in
any proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each Patent and Trademark reasonably necessary for the conduct
of business, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(vii) Promptly notify the Administrative Agent and the Secured Parties after it
learns that any Patent or Trademark included in the Collateral and reasonably
necessary for the conduct of business is infringed, misappropriated, diluted or
impaired by a third party and promptly sue for infringement, misappropriation,
dilution or impairment, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation, dilution or
impairment, or to take such other actions as it shall reasonably deem
appropriate under the circumstances to protect such Patent or Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder (except as
permitted by the Credit Agreement).

(ix) Grants to the Administrative Agent a royalty free license to use such
Grantor’s Intellectual Property in connection with the enforcement of the
Administrative Agent’s rights hereunder, but only to the extent any license or
agreement granting such Grantor rights in such Intellectual Property do not
prohibit such use by the Administrative Agent.

Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not necessary to their businesses.

(l) Government Contracts. Promptly notify the Administrative Agent, in writing,
if it enters into any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation in excess
of $1,000,000 individually or $3,000,000 in the aggregate to any Grantor under
any Account.

 

16



--------------------------------------------------------------------------------

(m) Internet Property Rights. With respect to its rights, titles and interests
in and to any internet domain names or registration rights relating thereto, and
any internet websites or the content thereof (collectively, “Internet Property
Rights”) whether now existing or hereafter created or acquired and wheresoever
located, each Grantor shall upon the reasonable request of the Administrative
Agent, cause to be delivered to the Administrative Agent an undated transfer
document with respect to each of its internet domain names, duly executed in
blank by such Grantor and in the form required by the applicable internet domain
name registrar, sufficient to effect the transfer of each internet domain name
to the transferee thereof named in such transfer form upon delivery to such
registrar.

(n) Further Assurances.

(i) Promptly upon the reasonable request of the Administrative Agent and at the
sole expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) the assignment of any
Material Contract, (B) with respect to Government Contracts, assignment
agreements and notices of assignment, in form and substance satisfactory to the
Administrative Agent, duly executed by any Grantors party to such Government
Contract in compliance with the Assignment of Claims Act (or analogous state
applicable Law), and (C) all applications, certificates, instruments,
registration statements, and all other documents and papers the Administrative
Agent may reasonably request and as may be required by law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement; provided that, notwithstanding
anything contained in the Loan Documents to the contrary, no Grantor shall be
required to take any action to perfect a security interest in any Collateral
that the Administrative Agent and such Grantor reasonably determine that the
costs and burdens to the Grantors of perfecting a security interest in such
Collateral (including any applicable stamp, intangibles or other taxes) are
excessive in relation to value to the Lenders afforded thereby.

(ii) From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement, the Disclosure Letter to Security Agreement, the Credit Agreement and
the Disclosure Letter (as defined in the Credit Agreement), such that such
updated information is true and correct as of the date so furnished.

5. Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, which such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of Collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”

 

17



--------------------------------------------------------------------------------

6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Grantor, and no such advance or expenditure therefor, shall
relieve the Grantors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements) and (vi) with respect to Collateral, complete
and tender each internet domain name transfer document in its own name, place
and stead of the Grantor in order to effect the transfer of any internet domain
name registration, either to the Administrative Agent or to another transferee,
as the case may be and maintain, obtain access to, and continue to operate, in
its own name or in the name, place and stead of such Grantor, such Grantor’s
internet website and the contents thereof, and all related advertising, linking
and technology licensing and other contractual relationships, in each case in
connection with the maintenance, preservation, operation, sale or other
disposition of the Collateral or for any other purpose permitted under the Loan
Documents or by applicable Law. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
Issuer of such securities to register such securities for public sale under the
Securities Act of 1933. The Administrative Agent or any other Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by applicable Law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold. Neither the Administrative
Agent’s compliance with applicable Law nor its disclaimer of warranties relating
to the Collateral shall be considered to adversely affect the commercial
reasonableness of any sale. To the extent the rights of notice cannot be legally
waived hereunder, each Grantor agrees that any requirement of reasonable notice
shall be met if such notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to the Borrower in accordance with the notice provisions of
Section 11.02 of the Credit Agreement at least 10 days before the time of sale
or other event giving rise to the requirement of such notice. Each Grantor
further acknowledges and agrees that any offer to sell any Pledged Equity which
has been (A) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act of 1933), or (B) made privately in the manner described
above shall be deemed to involve a “public sale” under the UCC, notwithstanding
that such sale may not constitute a “public offering” under the Securities Act
of 1933, and the Administrative Agent may, in such event, bid for the purchase
of such securities. The Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given. To the extent permitted by applicable Law, any Secured Party may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place. To the
extent permitted by applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result solely from the gross negligence or
willful misconduct of the Administrative Agent or any other Secured Party as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in each case against whom such claim is asserted. Each Grantor
agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a Grantor
is sufficient to constitute a commercially reasonable sale (including as to
method, terms, manner, and time) within the meaning of Section 9-610 of the UCC.

 

19



--------------------------------------------------------------------------------

(b) Remedies Relating to Accounts.

(i) During the continuation of an Event of Default and following the request of
the Administrative Agent and solely with respect to Collateral, whether or not
the Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the Material Contracts subject to a security interest hereunder that
such Accounts and the Material Contracts have been assigned to the
Administrative Agent, for the benefit of the Secured Parties and promptly upon
request of the Administrative Agent, instruct all account debtors to remit all
payments in respect of Accounts to a mailing location selected by the
Administrative Agent and (B) the Administrative Agent shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts.

(ii) Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the Secured Parties shall have any
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

 

20



--------------------------------------------------------------------------------

(iii) During the continuation of an Event of Default, (A) the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts constituting Collateral in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (B) upon the Administrative Agent’s request and at
the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts constituting Collateral
and (C) the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts constituting Collateral to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Accounts.

(iv) Upon the request of the Administrative Agent during the existence of an
Event of Default, each Grantor shall forward to the Administrative Agent, on the
last Business Day of each week, deposit slips related to all cash, money, checks
or any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent.

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts subject to control agreements or held with any Secured Party.

 

21



--------------------------------------------------------------------------------

(d) Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: the Administrative Agent shall have
the right to receive any and all cash dividends, payments or distributions made
in respect of any Investment Property or Pledged Equity or other Proceeds paid
in respect of any Investment Property or Pledged Equity, and any or all of any
Investment Property or Pledged Equity may, at the option of the Administrative
Agent, be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (i) all voting,
corporate and other rights pertaining to such Investment Property, or any such
Pledged Equity at any meeting of shareholders, partners or members of the
relevant Issuers or otherwise and (ii) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Pledged Equity as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property or Pledged Equity upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property or Pledged Equity,
and in connection therewith, the right to deposit and deliver any and all of the
Investment Property or Pledged Equity with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and/or Pledged Equity to (A) comply with any
instruction received by it from the Administrative Agent in writing that
(1) states that an Event of Default has occurred and is continuing and (2) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying following receipt of such notice and
prior to notice that such Event of Default is no longer continuing, and
(B) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property or
Pledged Equity directly to the Administrative Agent. Unless an Event of Default
shall have occurred and be continuing and the Administrative Agent shall have
given notice to the relevant Grantor of the Administrative Agent’s intent to
exercise its corresponding rights pursuant to this Section 7, each Grantor shall
be permitted to receive all cash dividends, payments or other distributions made
in respect of any Investment Property and any Pledged Equity, in each case paid
in the normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Pledged Equity to the extent not inconsistent with the
terms of this Agreement and the other Loan Documents.

(e) Material Contracts. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall be entitled to (but
shall not be required to): (i) proceed to perform any and all obligations of the
applicable Grantor under any Material Contract constituting Collateral and
exercise all rights of such Grantor thereunder as fully as such Grantor itself
could, (ii) do all other acts which the Administrative Agent may deem necessary
or proper to protect its security interest granted hereunder, provided such acts
are not inconsistent with or in violation of the terms of any of the Credit
Agreement, of the other Loan Documents or applicable Law, and (iii) sell, assign
or otherwise transfer any Material Contract constituting Collateral in
accordance with the Credit Agreement, the other Loan Documents and applicable
Law, subject, however, to the prior approval of each other party to such
Material Contract, to the extent required under such Material Contract.

 

22



--------------------------------------------------------------------------------

(f) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors containing Collateral without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Grantors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Grantor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.

(g) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The rights and
remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.

(h) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(i) Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

 

23



--------------------------------------------------------------------------------

(j) Registration Rights.

(i) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (B) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold, and (C) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause each applicable
Issuer (and the officers and directors thereof) to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.

(ii) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

24



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions with respect to Collateral upon the
occurrence and during the continuance of an Event of Default and in accordance
with the terms of this Agreement:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

 

25



--------------------------------------------------------------------------------

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof in each case in accordance with Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(xv) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and

(xvi) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.

 

26



--------------------------------------------------------------------------------

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(e) Releases of Collateral.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

 

27



--------------------------------------------------------------------------------

(ii) The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any
Secured Party in cash or Cash Equivalents will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement.

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Administrative Agent shall, upon the request and at the
expense of the Grantors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.

 

28



--------------------------------------------------------------------------------

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Grantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement; provided
that notices and communications to the Grantors shall be directed to the
Grantors, at the address of the Borrower set forth in Section 11.02 of the
Credit Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

29



--------------------------------------------------------------------------------

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Administrative Agent shall
have the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form of Exhibit D to the Credit
Agreement or such other form acceptable to the Administrative Agent. Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Grantor” and have all of the rights and obligations of a
Grantor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

21. Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.

22. Joint and Several Obligations of Grantors.

(a) Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the Borrower, any other Grantor or any
other person or entity is joined as a party.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).

 

30



--------------------------------------------------------------------------------

23. Marshaling. The Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

24. Injunctive Relief.

(a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, each
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.

25. Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:

   

NUVASIVE, INC.

   

IMPULSE MONITORING, INC.

   

By:

 

/s/ Jereme Sylvain

   

Name:

 

Jereme Sylvain

   

Title:

 

Authorized Signatory

 

32



--------------------------------------------------------------------------------

Accepted and agreed to

as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Tiffany Shin

Name:

 

Tiffany Shin

Title:

 

Assistant Vice President

 

33



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                     the following Equity Interests of [                    ], a
[                    ] [corporation] [limited liability company]:

 

No. of Shares

   Certificate No.         

and irrevocably appoints                                           its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

34



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

[United States Copyright Office]

[Canadian Intellectual Property Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
February 8, 2016 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) by and among the Grantors
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any copyright or copyright application.

 

Very truly yours,

[GRANTOR]

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

35



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

[United States Patent and Trademark Office]

[Canadian Intellectual Property Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
February 8, 2016 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) by and among the Grantors
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Administrative Agent for
the ratable benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application.

 

Very truly yours,

[GRANTOR]

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

36



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

[United States Patent and Trademark Office]

[Canadian Intellectual Property Office]

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
February 8, 2016 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any trademark or trademark application.

 

Very truly yours,

[GRANTOR]

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

37